Citation Nr: 1415574	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bronchial asthma, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1990. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Muskogee, Oklahoma which, in part, continued a 30 percent disability rating for service-connected bronchial asthma.

In February 2013, the Veteran testified at a videoconference hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran's Forced Expiratory Volume in on second (FEV-1) and his FEV-1/Forced Vital Capacity (FVC) are not worse than 56 percent of the predicted value. 

2.  The Veteran uses an inhaler, but has not required at least monthly visits for treatment of exacerbations or the use of systemic corticosteroids. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bronchial asthma have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in a February 2010 letter, prior to the date of the issuance of the appealed July 2010 rating decision.  The February 2010 letter explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded VA examinations in March 2010 and February 2012. 

The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to this claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
Increased Ratings Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his asthma.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Veteran submitted a claim for an increased rating in February 2010.  

The Veteran is currently rated at 30 percent under Diagnostic Code 6602 for his bronchial asthma disorder.  

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating.  Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent rating. 

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes, except when the results of pre- bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2013).  When evaluating a restrictive lung disability based on PFTs, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d) (5) (2013).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio. 38 C.F.R. § 4.96(d) (7) (2013).

Ratings for coexisting respiratory conditions such as chronic bronchitis will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2013).

The Veteran underwent a VA examination in March 2010.  He reported that he gained 40 pounds over the past 12 months.  Due to his respiratory condition, he had orthopnea, cold and hot weather and shortness of breath after walking 1 city block.  He did not experience a loss of appetite, hemoptysis, a cough with purulent sputum or a daily cough with blood-tinged sputum.  He indicated that he had asthmatic attacks monthly and that he needed to visit a physician to control the attacks as often as 4 times a year.  He reported that he contracted infections easily from his respiratory condition which required antibiotics periodically once a year for a 2 week period.  When he had the infection, he did not require bed rest or treatment by a physician.  He had no episodes of respiratory failure requiring respiration assistance from a machine.  He was receiving Albuterol twice a day.  There had been no side effects of anxiety or shakiness.  He did not require the use of outpatient oxygen therapy.  He did report being seen at an emergency room for asthma/bronchitis and being given 2 rounds of breathing treatment.  He had been a welder for 15 years but could no longer weld due to the fumes.  He claimed that he could not perform an active lifestyle without a rescue inhaler and breathing treatments at home.  He used a nebulizer of Albuterol twice a day plus a rescue inhaler.  On examination, his breath sounds were symmetric, there were no ronchi or rales and his expiratory phase was within normal limits.

The pre- bronchodilator readings were an FVC of 59 percent, FEV1 of 67 percent, and FEV1/FVC was not applicable.  Post-bronchodilator readings were FVC of 67percent, FEV1 of 70 percent and FEV1/FEV was not applicable.  The examiner noted that the Veteran provided a good effort and that the FEV1 more accurately reflected the severity of the condition.  There was no discrepancy between the PFT findings and the clinical examination.  A DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  The chest x-rays were within normal limits.  The diagnosis was bronchial asthma that was active.  The subjective factor was shortness of breath.  The objective factor was abnormal PFT.  He did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.  The effect of the condition on the Veteran's usual occupation was a welder limited by asthma and fume inhalation.  His daily activity was limited by exertional sports.

A February 2012 PFT consultation revealed borderline obstructive defect, normal lung volumes and normal diffusion capacity.  The studies were compatible with small airway disease.  The treating physician noted that on forced expiration, he had increased wheezing in the lungs with forcing the expiration.  He had taken his medications but still had some wheezing.

The Veteran underwent a VA examination in February 2012.  The examiner noted that the Veteran's treatment records demonstrate that he has had regular visits to his primary care physician every 6 months.  There had been no exacerbations while on his current medications since June 2011.  The records show that he was able to go deer hunting and that while he reported problems with a back strain, no breathing complaints were documented after being out in the woods.  The Veteran regularly took Mometasone furoate which was an inhaled steroid.  The Veteran was taking regular medications.  Last year he had to go to the emergency room due to an exacerbation but noted that he lived so far out in the country that he had been able to prevent the asthma attacks from being treated in the emergency room.  He indicated that he knew what to do to keep from having to go to the emergency room regularly.  He reported that hot and cold triggers his breathing problems.  His respiratory condition did not require the use of oral or parenteral corticosteroid medications.  The asthma did require the use of inhaled medications as he was on daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  He also used Albuterol every 6 hours for shortness of breath, Formoterol every 12 hours, Mometasone twice a day and Albuterol solution for nebulizer treatment at least twice a week for difficulty breathing.  His respiratory condition did not require the use of oral bronchodilators, antibiotics or outpatient oxygen therapy.  In June 2011, the Veteran had to be seen in the emergency room for asthma exacerbations.  The frequency of physician visits for required care of exacerbations over the past 12 months was less frequently than monthly.  

On the PFT test, pre- bronchodilator readings were FVC of 73 percent, FEV1 of 71percent, FEV1/FVC of 97 percent and DLCO of 88 percent.  Post-bronchodilator readings were FVC of 78 percent, FEV1 of 80 percent,  FEV1/FEV of 102 percent and DLCO of 102 percent.  The diagnosis was mild restriction pattern indicated by the reduction in FVC with preservation of the FEV1/FVC ratio.  The examiner noted that the Veteran's respiratory condition did not impact his ability to work.

At his February 2013 videoconference hearing, the Veteran testified that prior to his most recent VA examination, he took medication for his respiratory condition.  He also testified that his use of Mometasone furoate should qualify as a systemic corticosteroid as it directly affects a particular body system (respiratory system) and should thus warrant a 60 percent evaluation.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for service-connected bronchial asthma

The Board finds that the Veteran's asthma has not been manifested by FEV-1 worse than 56 percent predicted, FEV-1/FVC worse than 56 percent predicted, at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids to warrant a higher 60 percent rating under Diagnostic Code 6602.  

The Board notes the contentions of the Veteran that his use of Mometasone furoate should qualify as a systemic corticosteroid which would warrant a 60 percent rating.  However, while the Veteran took Mometasone Furoate twice a day, it was taken by inhalation, not orally or parenterally.  The Board notes that the February 2012 VA examiner specifically noted that Mometasone furoate was an inhaled steroid.  Accordingly, this use does not meet the use requirement for systemic (oral or parenteral, i.e., through the skin) corticosteroids. 

Regarding the specific contention that his use of Mometasone furoate should qualify as a systemic corticosteroid as it directly affects a particular body system (respiratory system), the Board notes that by its own language, Diagnostic Code 6602 indicates that bronchial asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411 (2006). (noting that " Diagnostic Code 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids").  Indeed, the Court in LaPointe affirmed the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]." See Id. [The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992)].  Thus, the Board finds that the Veteran use of inhaled corticosteroids medication does not fall within the criteria of Diagnostic Code 6602 systemic corticosteroid use.

In addition, the record does not reflect that the Veteran had at least monthly visits to a physician for required care of exacerbations.  The Veteran did seek and receive treatment in June 2011 for an asthma exacerbation but was generally able to manage his symptoms without seeking a physician for required care.  The February 2012 VA examiner specifically noted there had been no exacerbations while on his current medications since June 2011 and that the frequency of physician visits for required care of exacerbations over the past 12 months was less frequent than monthly. 

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 30 percent for bronchial asthma must be denied.  

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bronchial asthma is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected bronchial asthma.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an increased rating for bronchial asthma, currently rated as 30 percent disabling is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


